PD-1477-15
                 IM THE
         COURT OF CRirtEMM. APPEALS
               Austin ,texas
                                              COURT OF CRIMINAL APPEALS
               ~B£I\MIL TORUSOK\,TR.               NOV 13 2015
                        V.
               THE STATE OF TDCAS              AbsfAeosta.CSerk


               Tria\ Cause kta. IZF0#2l-l62         o ic ;- '
               1^DL£\e. Coun-ki ,~1eXtfS
 ^                           +J                  AbelArna^ i-,,

       FIRST MOTIOU FOR EXTENSION OF
     TIME TO FILE PETITIOM FOR niSC££73ZWK0
     KOlIEVJ                                                   J
Tg THE riQMoRrVBLE TUDGiES OF THE CcXlfcT OF CRlMlttd
     CfiMES »CUS, tennis ^Wison, Tc., TfeVifi^ner. anH
-tWfS -this tfioKon -for a+ension dP ninety ^0) rkas
 in U^ioK -b -file a ?<4iWx -for OisdreF.omru
 Kex/teuX In Support oF FVms mo-hon, appe/k##

f\ J ^V?eVlV'oner^LOaS   COnOioM   in +he_ /02rvf
Uistnd Court oF Botoie. Coun+y , Hkx& of Fhe.
Offensei oF Aggrcuatef Sexual Assax/M m Qxuse Ho.
UrosZHOz n Stykd Skk of T«xas us. Bwe.
^fcWon, 3r. "TFe. PcK4i'oner appeal&J to 4h£
U>urV of Appeals n SiJWh Supreme TucVcfal
Uidrid-. The case. uoq5 a-#,v^ on Ociober N^/r,
JohrvSOa -Pi^d ft>r a (Y^eArton {vxr 'rehfOn'rq •on
 Otkber Z2nd lots'. The (WF c£ Appals overruled *flie
  moVvorN on KJhWmhen 2         2.015".

                        he.
     "TV\€_ presenF dennMine -for -filing +be ftfrteio
 for (jisCir-e+ionary 'RevMu) tS DeoerrJbe^ ?>,l£>iS>
 The, Pd-i-honer tato nof rerJue&F&J any e/kjisldr\
  prior +t> +his nequesF.

      Rfifioner s request for an extension is basd
 UpOn -Fhe -following fad+s.' RFiFoner ijOas noF
 informed of Vne. decision of 4he. £curF oF appeals
 in affirming his OaSe. unF'l Oc-k)her /fM, 20/5".
 refifioner -Aim -Por a mo-h'on For irhetfnng on
 OcFober 22** 2/MS. The CourF of Appaals ovierruld
ntsUb^ en Kfou. 3fzo/r. Sinee. 4Vr»f Ftme PeFiltVier Vns been
 aHernpinq +o gain \mal repne-S^a-h'or\ in 4his
 mafkr His aHorneu on 4he appeal -> fflr. Oem'c °
 ^. ITfteVariancL has in-formed Ve\-\h'oner 4inaf he
 LoiH noF re.pnesen-V W\m on -Fhe. P^FiF/on -for
 Ir^^cre-fionAra "Re\j\'eL} . ~XW^n is unable 4o nneer
 fWxd\ir\e as, sVaAc\ aba/e. because, he has I/m.Fed
 access 4o Ian) library +o a feu) hours a d!^ ; flnrl
 ha5 no Igal edamKon ,+mi'ning £r 6ophi':s+/YiaF/on
 in 4F>£. Iau) Fhere-fcre s lousing douon His research .
     WHEREfORE ,~3bWson prau^s 4^ (WrF aranF
FhiS lYtokon Ond etfbnd 4to deadline -for -filing #ie
RL-ViFt/on (t>r OisereFionanj "Reui'eu in Case Mo. ^J4-0OR4-6?
TO F^FruOra 3, 2Dlb .
                                    HespeoFfallu SuhmiFfd ,
                                    Benml? • TJi>h/i^n FeFomr fruSe,
                                    TDea IOd. Wob^
                                    Warlc to. SKles UlrvF-


                         2"